ACCEPTED
                                                                                           03-16-00706-CV
                                                                                                 14588966
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       1/5/2017 4:43:55 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                           CASE NO. 03-16-00706-CV

                                                              FILED IN
ANGELA JO CARTER,                    §                 3rd COURT OF APPEALS
                                     §                     AUSTIN, TEXAS
      Appellant                      §                 1/5/2017 4:43:55 PM
                                     §                   JEFFREY D. KYLE
                                                               Clerk
v.                                   § COURT OF APPEALS OF TEXAS
                                     §
HON. GLENN HEGAR,                    §      THIRD DISTRICT
TEXAS COMPTROLLER OF                 §
PUBLIC ACCOUNTS,                     §
                                     §
     Appellee                        §


            UNOPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF


       Appellant Angela Jo Carter files this Unopposed Motion for Extension of

Time to File Appellant’s Brief, and would respectfully show the Court as follows:

       1.   Appellant’s Brief is due on January 6, 2017.

       2.   Appellant respectfully requests a 30-day extension of her deadline. If

this extension is granted, Appellant’s Brief will be due on February 6, 2017.

       3.   Appellant requests this extension because her undersigned counsel has

only recently undertaken this representation and thus requires additional time to

complete Appellant’s Brief.

       4.   This is Appellant’s first request for an extension in this case.

       5.   Appellant’s counsel has conferred with counsel for Appellee, who has


                                          1
confirmed that he is not opposed to the relief requested herein.

      6.    This motion is not made for purposes of delay, but so that justice may

be done.

                                       Respectfully submitted,


                                       /s/ Rachael K. Jones
                                       Rachael K. Jones
                                       Texas Bar No. 24090196
                                       RJones@carlsonattorneys.com
                                       THE CARLSON LAW FIRM, P.C.
                                       11606 N. IH-35
                                       Austin, Texas 78753
                                       (512) 346-5688 (Telephone)
                                       (512) 719-4362 (Facsimile)

                                       ATTORNEY FOR APPELLANT
                                       ANGELA JO CARTER




                                          2
                     CERTIFICATE OF CONFERENCE

      I certify that on January 5, 2017, I conferred with counsel for Appellee, who

confirmed that he was unopposed to the relief requested in this motion.


                                             /s/ Rachael K. Jones
                                             Rachael K. Jones
                                             Attorney for Appellant



                         CERTIFICATE OF SERVICE

      I certify that on January 5, 2017, a true and correct copy of this motion was

served upon the following counsel of record via e-filing, in accordance with Texas

Rule of Appellate Procedure 9.5:

Benjamin L. Dower, Esq.
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 475-4078
Facsimile: (512) 320-0667
benjamin.dower@oag.texas.gov

ATTORNEY FOR APPELLEE


                                             /s/ Rachael K. Jones
                                             Rachael K. Jones
                                             Attorney for Appellant




                                         3